Poch, J. This cause coming on to be heard upon the motion of Respondent for summary judgment, due notice having been given to the Claimant, and the Court being fully advised in the premises; Finds: 1. That Claimant brought this claim for a lost warrant issued on January 18, 1974, in the amount of $196.00 payable to Maria Meza. 2. That said warrant was negotiated by Claimant over one year after it was issued. 3. That the warrant issued was not properly negotiated in that the said warrant was endorsed to Claimant after the time limit within the Comptroller’s Act had expired. That the Claimant does not, therefore, have a cause of action against the State as a matter of law. Ill. Rev. Stat. 1979, ch. 15, pars. 210.07, 210.10. It is therefore ordered that the motion of Respondent be, and the same is hereby granted, and judgment is hereby entered in favor of Respondent.